Citation Nr: 0507267	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO denied entitlement to service 
connection for PTSD.

The veteran was present at a Board hearing that was held at 
the RO in November 2004 before the undersigned Veterans Law 
Judge.  A transcript (T) of the hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



The RO issued a VCAA notice letter to the veteran in January 
2002 in connection with his current appeal that is 
substantially compliant with Quartuccio, supra.

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon stressors incurred in service and 
information referable to such stressors has been obtained and 
associated with the claims file.  His personnel records show 
one period of Vietnam service and the unit he served with 
during that period.  He reported at the hearing having served 
with B Battery, 71st Artillery (T 6), but it appears a 
different unit is identified in the military personnel 
records.  

The veteran submitted additional evidence in November 2002 
that included a June 2002 "Military History Interview" that 
referred to an aircraft accident that he witnessed and which 
he recalled at the recent Board hearing as having been in 
June or July of his tour that began in May 1966 (T 11-12).  

In his June 2002 interview statement he recalled having 
received incoming fire from small arms and mortars, and in 
addition at the hearing he recalled a rocket attack in 
NaTrang (T 17-18).  He has also provided the date of death 
from a service comrade, although he stated he did not witness 
the event.  

It appears from the discussion of this event in the 
supplemental statement of the case that the sufficiency of 
the stressor was being questioned rather than the existence.  
The sufficiency of a stressor is a medical determination and 
the veteran's testimony may be significant to an examiner's 
conclusion on the question (T 16-17). 

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in [-] service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

This is so because he does not have any of the decorations 
that would generally serve as evidence, without need of 
further corroboration, that he engaged in combat.  See M21-1, 
Part III, para. 5.14b(1).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.  

It appears that the diagnosis of PTSD has been established 
and continued based upon the veteran's presentation to 
examiners he has seen as an outpatient.  The stressors 
reported in the cursory June 2001 psychology assessment 
included having seen a friend beheaded but this is not 
mentioned elsewhere.  The Board observes that under the 
current criteria the diagnosis of PTSD must conform to the 
criteria in DSM-IV.  See 38 C.F.R. § 4.125.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  

A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the U.S. Armed 
Services Center for Research of Unit Records (USASCURR)."  
M21-1, Part III, para. 5.14c(3), (4).  

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors.  The personnel records, unit and dates of Vietnam 
services provide a framework for a meaningful search.  The DA 
Form 20 was obtained and the veteran has previously stated 
the events he relies on as stressors.  



In addition, at the Board hearing the veteran appears to have 
made a good faith effort to identify he approximate time 
period those events he identifies as stressors occurred.

The development guidance provides: "As a minimum, the claim 
must indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred. "  See  M21-1, Part III, para. 5.14c(2).  

The initial stressors letter VA provided in 2003 or 2004 to 
develop the claim only asked for approximate dates, which 
would arguably incorporate a specific date range.  The 
information provided in the DA Form 20 and the veteran's date 
specificity to the unit he identified, and the hearing 
testimony, would seem to meet the minimum requirements to 
justify a request to the USASCURR for corroborating 
information after seeking further clarification from the 
veteran.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail, specifically the 
approximate time period the events 
occurred if possible.  He should also be 
asked to clarify if all his alleged 
stressors as recalled at he Board hearing 
occurred during his service with B 
Battery, 71st Artillery.

The veteran is hereby advised that this 
information would assist in a meaningful 
search for verifying information.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then, the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with the personnel records to the 
USASCURR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, and/or 
Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB), Quantico, 
Virginia 22134, as applicable, to attempt 
to confirm any of the stressors claimed 
by the veteran.

5.  Following receipt of the USASCURR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCURR.  If no claimed stressor has 
been verified, the VBA AMC should so 
state in its report.  This report is then 
to be added to the claims file.

6.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran, as the regulation was 
amended during the appeal period. 


7.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist including on a 
contract/fee basis if necessary, to 
determine if he diagnosis of PTSD is 
warranted under the applicable diagnostic 
criteria in light of alleged stressors.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the reports provided by the 
USASCURR and/or the VBA AMC may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or VBA 
AMC's report is/are responsible for that 
conclusion.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any such disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

